Citation Nr: 1004231	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-15 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement of service 
connection for a back disability.


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Esquire


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1970 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

Procedural history

In September 1995, the Veteran filed a claim of entitlement 
to service connection for a back disability.  The claim was 
denied by the RO in a March 1996 rating decision.  The 
Veteran filed a notice of disagreement (NOD) in April 1996.  
In June 1996, the RO issued a statement of the case (SOC).  
The Veteran failed to perfect an appeal with the timely 
submission of a substantive appeal [VA Form 9 or similar].  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2009). 
 
In June 1998, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for a back 
disability.  In an October 1998 rating decision, the RO 
confirmed and continued the denial of the Veteran's claim.  
The Veteran did not appeal the October 1998 rating decision.  

In August 2001, the RO confirmed and continued the denial of 
the Veteran's back disability claim.  The Veteran did not 
appeal the August 2001 rating decision.  

In July 2006, the Veteran again filed to reopen the 
previously denied claim of entitlement to service connection 
for a back disability.  In the March 2007 rating decision, 
the RO declined to reopen the Veteran's claim.  The Veteran 
disagreed with the decision, and he perfected an appeal by 
filing a timely substantive appeal [statement in lieu of VA 
Form 9] in May 2008.

In April 2008, the Veteran participated in an informal 
conference with a decision review officer (DRO) at the RO.  A 
summary of the conference has been associated with the 
Veteran's VA claims folder.  

Issue not currently on appeal

The above-referenced March 2007 rating decision also 
confirmed and continued the previous denial of the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  Although the Veteran filed a NOD as to this 
issue, he subsequently withdrew the claim.  See the Veteran's 
May 2008 Statement in Lieu of VA Form 9; see also the April 
2008 DRO conference summary. Therefore, that issue is no 
longer before the Board, and it will be discussed no further.  
See 38 C.F.R. § 20.204 (2009).


FINDINGS OF FACT

1.  In an unappealed August 2001 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a back disability. 

2.  Evidence submitted since the August 2001 rating decision 
is cumulative or redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2001 rating decision denying service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Since the August 2001 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a back disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
back disability.  Implicit in his claim is the contention 
that new and material evidence which is sufficient to reopen 
the previously-denied claim has been received.      

The Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).



Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does not apply to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened. See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a July 
2006 VCAA letter.  The VCAA letter indicated that in order 
for service connection to be granted, there must be evidence 
of an injury in military service or a disease that began in 
or was made worse during military service, or that there was 
an event in service causing the injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.

With respect to notice to the Veteran regarding new and 
material evidence, the July  2006 VCAA letter stated, "[t]o 
qualify as new, the evidence must be in existence and be 
submitted to the VA for the first time...In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied...New 
and material evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  The VCAA letter thereby 
notified the Veteran that evidence sufficient to reopen his 
previously denied claim must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  

Moreover, the July 2006 letter informed the Veteran as to the 
reason his claim was previously denied:  "[y]our claim was 
previously denied because there is no medical evidence that 
links these disabilities to your military service.  At the 
time of our previous denial, your service medical records 
were unavailable for review.  Our efforts to obtain your 
service medical records were unsuccessful.  We later did 
obtain a copy of your entrance physical for military service, 
but it was insufficient to establish service connection for 
these disabilities.  Therefore, any evidence you submit must 
relate to the facts surrounding the reasons for denial."  As 
such, the Veteran was adequately advised of the basis for the 
previous denial and of what evidence would be new and 
material to reopen the claim.  See Kent, supra.

The RO informed the Veteran of VA's duty to assist him in the 
development of his claim in the July 2006 VCAA letter.  The 
letter stated that VA would assist the Veteran in obtaining 
relevant records from the military, the VA, or any Federal 
agency.  With respect to records from private doctors and 
hospitals, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The VCAA letter emphasized:  "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the original].

The July 2006 VCAA letter specifically requested:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date. Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the July 
2006 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the July 2006 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
decision in Dingess.  Further, because the Board concludes 
below that the Veteran's claim remains denied, any questions 
as to the appropriate disability rating or effective date to 
be assigned continue to be moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary. See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].


Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

As will be discussed in greater detail below, the RO has made 
numerous attempts to  
obtain the Veteran's service treatment records, with limited 
success.  The Board is cognizant of Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), wherein the United States Court of 
Appeals for the Federal Circuit elaborated on VA's 
responsibility to obtain a veteran's service medical records.  
In essence, the Federal Circuit held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile. The Board finds, however, that 
no useful purpose would be served in remanding this matter 
for more such development.  The RO has attempted to locate 
the Veteran's complete service treatment records on several 
occasions, specifically RO in March 1996, August 1998, and 
August 2001.  There is no indication that these service 
treatment records still exist.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  So it is in this case. 

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  



Due process

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has retained the services of an a 
attorney.  In his August 2007 NOD, the Veteran requested a 
hearing before the Board.  However, the Veteran subsequently 
withdrew the hearing request in favor of the above-referenced 
April 2008 informal conference with the DRO.  
See the April 2008 DRO conference summary.  The Veteran has 
not since requested a hearing with the Board.  Indeed, in his 
May 2008 statement in lieu of substantive appeal [VA Form 9], 
the Veteran declined the option of testifying at a personal 
hearing.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2009)]. This change in the law pertains 
only to claims filed on or after August 29, 2001. Because the 
Veteran's claim to reopen was initiated in July 2006, the 
claim will be adjudicated by applying the revised section 
3.156, set out in the paragraph immediately following.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

Factual background

The "old" evidence

When the Veteran's claim of entitlement to service connection 
for a back disability was denied by the RO in August 2001, 
the following pertinent evidence was of record.

At the time of the August 2001 rating decision, most of the 
Veteran's service treatment records were unavailable for 
review, despite attempts by the RO in March 1996, August 
1998, and August 2001 to locate them.  The only available 
service treatment records which were of record included the 
Veteran's entrance examination, which was absent any 
indication of a back disability.  

Also of record were statements of the Veteran to the effect 
that he received treatment for his current back disability in 
1970 and 1971 at the Eglin Air Force Base in Texas.  See the 
Veteran's claim for VA benefits dated September 1995.  

The Veteran's post-service medical history reveals that in 
September 1995 he was diagnosed with a back disability.  
Specifically, an X-ray of the Veteran's back revealed 
"[d]egenerative changes involving L2."

As was alluded to in the Introduction, the Veteran filed a 
claim of entitlement to service connection for a back 
disability in September 1995.  A March 1996 RO rating 
decision in essence found that there was no medical or other 
evidence which linked the Veteran's back disability to his 
military service.  The Veteran filed a NOD, and the RO issued 
a SOC.  The Veteran failed to perfect an appeal of the issue 
with the timely submission of a substantive appeal, and the 
decision became final.  

In June 1998, the Veteran filed to reopen his claim of 
entitlement to service connection for a back disability.  In 
its October 1998 denial letter, the RO declined to reopen the 
Veteran's claim.  The Veteran was informed of the denial and 
of his appeal rights in the October 1998 letter.  He did not 
appeal.

The August 2001 rating decision

In its August 2001 rating decision, the RO declined to reopen 
the Veteran's claim of entitlement to service connection for 
a back disability because "[t]he evidence submitted in 
connection with the current claim does not constitute new and 
material evidence because it duplicates evidence which was 
previously considered and is merely cumulative or 
redundant."  Specifically, the RO indicated that "[o]n 
August 13, 2001, portions of the [V]eteran's military 
personnel records and his enlistment examination dated 
January 30, 1970, were received.  The majority of this 
information was evidence previously received and considered 
in prior rating decision."  

The Veteran was informed of the August 2001 rating decision 
and of his appeal rights by letter from the RO dated August 
2001.  The Veteran failed to file a timely NOD, and the 
decision became final.

In July 2006, the RO received the Veteran's claim of 
entitlement to service connection for a back disability.  
After the RO declined to reopen the Veteran's previously 
denied claim based upon his failure to submit new and 
material evidence, this appeal followed.

The evidence which has been added to the record since the 
August 2001 rating decision will be discussed in the Board's 
analysis below.



Analysis

Initial matter - the missing service treatment records

As has been explained above, most of the Veteran's service 
treatment records were unavailable for review.  The Court has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of- the-doubt rule. See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the Veteran's claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996). 
 Moreover, there is no presumption, either in favor of the 
Veteran or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, the loss of some of the Veteran's service 
records, although regrettable, is not crucial to the outcome 
of this case.  As will be discussed below, the Board finds 
that the Veteran sustained an in-service back injury.  As 
such, the outcome of this appeal hinges on whether the 
Veteran's current back disability is related to his in-
service back injury, which cannot be established via service 
treatment reports.
  
Discussion

In essence, the RO denied the Veteran's claim in August 2001 
because of a lack of Hickson element (2), in-service 
incurrence or aggravation of disease or injury; and Hickson 
element (3), medical nexus between the back disability and 
service.

The unappealed August 2001 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).  As explained above, the Veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).  

After a thorough review of the entire record, and for the 
reasons expressed immediately below, the Board concludes that 
new and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for a back 
disability has not been received.

The newly added evidence, in pertinent part, consists of VA 
treatment records from June 2002 to February 2007, an August 
2002 VA examination report, statements from the Veteran, to 
include his statements at an April 2008 DRO conference, and a 
"buddy" statement from J.R.S., who was stationed with the 
Veteran during the Veteran's military service.  The newly 
added evidence also includes the Veteran's Social Security 
Administration records, which, in pertinent part, consist of 
VA treatment records dated March 1998 to October 2002, and 
private treatment records from Dr. K.L.R. dated March 2003.    

The VA treatment records dated March 1998 to June 2004 
document diagnoses of degenerative joint disease, 
degenerative changes with mild radiculopathy, osteoarthritis, 
and degenerative disc disease.  See, e.g., VA treatment 
records dated March 1998 and June 2004.  Additionally, the 
August 2002 VA examination report indicates diagnoses of 
herniated nucleus pulposus at L4-L5, low back pain with 
radicular pain on the left side, and degenerative joint 
disease of the lumbar spine.  While these medical records are 
undoubtedly new, as they were not of record at the time of 
the August 2001 rating decision, these records essentially 
replicate the medical evidence which was of record at the 
time of the August 2001 rating decision, namely that the 
Veteran does suffer from a back disability.  Such evidence is 
not new and material, since the existence of the disability 
was known in August 2001.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence].
  
With respect to the second Hickson element, newly added 
statements from the Veteran indicate that he suffered an 
injury to his back while operating heavy machine equipment at 
Avon Park Air Force Base in Florida in August 1971 when his 
seat belt broke and he was "bounced up and down real 
quick."  See, e.g., private treatment record from Dr. K.L.R. 
dated March 2003; a VA treatment record dated May 2002; the 
Veteran's statement dated July 2006.  He stated that he 
received treatment for the injury to his back at the Eglin 
Air Force Base in Texas, the Clark Air Force Base in the 
Philippines, the Shemya Air Force Base in Alaska, and the 
Rickenbacker Air Force Base in Ohio.  See the Veteran's 
statement dated July 2006.  

The Veteran has also submitted an August 2006 "buddy" 
statement to the effect that his back was injured in late-
1971 or 1972 at Avon Park Air Force Base.  See the August 
2006 statement of J.R.S.

As discussed above, the Veteran's service treatment records 
are unavailable, despite multiple attempts from the RO to 
locate them.  However, the Board has no reason to doubt the 
"buddy" statement from J.R.S. concerning his in-service 
back injury.  Although there is no official documentation of 
a back injury, none is necessarily required.  Therefore, this 
evidence is new and material to the claim as it provides 
evidence of Hickson element (2), in-service injury, which was 
not of record at the time of the last final denial.  

However, there must be new and material evidence as to each 
and every aspect of the claim that was lacking at the time of 
the final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans, supra.  As will be 
discussed below, new and material evidence remains absent as 
to Hickson element (3), medical nexus. 

There is no competent medical evidence which has been added 
to the record subsequent to the August 2001 RO denial which 
suggests that the Veteran's current back disability is 
related to his in-service back injury or any other injury or 
disease incurred in military service. 

With regard to recent statements from the Veteran to the 
effect that his back disability was related to his military 
service, such evidence is cumulative and redundant of similar 
statements made prior to the August 2001 rating decision.  
Accordingly, such statements are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, in Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically 
stated that laypersons are not competent to offer medical 
opinions, and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), the Court noted, "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. § 5108."

The Veteran has been accorded ample opportunity to submit new 
and material evidence, to include competent medical evidence.  
He has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to submit evidence in support of his claim].

In short, sufficient evidence as to Hickson element (3) was 
missing in August 2001 and it remains missing.  The 
additional evidence therefore does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156 (2009).  Accordingly, in the absence of such 
evidence, the Veteran's claim may not be reopened, and the 
benefit sought on appeal remains denied.  


ORDER

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for a 
back disability.  The benefit sought on appeal remains 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


